      Case 2:20-cv-00388-JRG Document 1 Filed 12/16/20 Page 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

EDEE BORGER


vs.                                                   CIVIL ACTION: _______________

ENCOMPASS HEALTH CORPORATION AND
TYLER REHAB ASSOCIATES, LP d/b/a
CHRISTUS TRINITY MOTHER FRANCES
REHABILITATION HOSPITAL


                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

                                       INTRODUCTION

1.     Plaintiff Edee Borger alleges violations of the Fair Labor Standards Act (“FLSA”)

entitlement of the right to receive pay for all time worked for Defendants. Defendants have

failed to pay Plaintiff and other similarly situated employees for continuous workday activities

which are integral and indispensable to their principal activities. For herself the named Plaintiff

seeks her unpaid wages, overtime, liquidated damages, all available equitable relief, attorney

fees, and litigation expenses/costs, including expert witness fees and expenses.

                                            PARTIES

2.     The named Plaintiff was an employee of the Defendants. The Plaintiff brings this action

to recover unpaid compensation due her

3.    Defendant ENCOMPASS HEALTH CORPORATION does business in the state of

Texas. Defendant ENCOMPASS HEALTH CORPORATION does business in the Eastern


PLAINTIFF’S COMPLAINT
Page 1
     Case 2:20-cv-00388-JRG Document 1 Filed 12/16/20 Page 2 of 5 PageID #: 2




District of Texas and can be served through its registered agent CT CORPORATION SYSTEM,

1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136. TYLER REHAB ASSOCIATES, LP d/b/a

CHRISTUS TRINITY MOTHER FRANCES REHABILITATION HOSPITAL does business in

the Eastern District of Texas can be served through its registered agent CT CORPORATION

SYSTEM, 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136. The term "employer" is defined

broadly by the FLSA as "any person acting directly or indirectly in the interest of an employer in

relation to an employee and includes . . . anyone acting in the capacity of officer or agent of such

labor organization." 29 U.S.C. § 203(d).

4. At all times relevant to this lawsuit, the Defendants employed and continue to employ a

substantial number of employees in non-exempt work. Defendants business operation in Smith

County, Texas, is, at present, and was at all times relevant to this lawsuit, engaged in the

performance of related activities through unified operation or common control for a common

business purpose and is an enterprise within the meaning of 29 U.S.C. §213(s)(6).

                                        JURISDICTION

5.    Jurisdiction is conferred upon this Court by 28 U.S.C. §1331, 29 U.S.C. §216(b) and 28 U.S.C. §

1337. This action arises under the Fair Labor Standards Act of 1938, 29 U.S.C. §201, et seq.

                                                    FACTS

6.   Defendants are an employer and enterprises as those terms are defined by the FLSA.

7.   At all times relevant hereto, Defendants have been an enterprise engaged in commerce and/or in the

production of goods for commerce, as those terms are defined by the FLSA.

8.   At all times relevant hereto, Defendants have been an employer subject to the wage and hour



PLAINTIFF’S COMPLAINT
Page 2
     Case 2:20-cv-00388-JRG Document 1 Filed 12/16/20 Page 3 of 5 PageID #: 3




provisions of the FLSA.

9.   Defendants have repeatedly and willfully violated, and continue to willfully violate, Sections 6 and 7

of the FLSA by failing to pay Plaintiff and other similarly situated employees, or former employees, for the

hours worked by such employees, by failing to pay Plaintiff and others for all overtime hours worked.

Plaintiff worked through her lunch hour, and off the clock with the knowledge of the Defendants. for

which Plaintiff was not paid wages. Due to the extremely heavy workload placed on Plaintiff and others by

the Defendants, plaintiff was often required to work through her lunch hours, off the clock time, and

overtime. In addition Plaintiff would work while on vacation, after clocking out from work, and other

times.

10. Plaintiff was employed in a position which was not exempt from the requirement that she be

compensated for her hours of work by the payment of straight time and overtime. Defendants have

repeatedly and consistently failed to pay Plaintiff and others for working through their lunch hour, off the

clock time, and overtime hours.

11. The payments are not proper and do include any pay for which Plaintiff worked through her lunch hour,

off the clock time, and overtime hours.

12. The evidence at trial will show that Plaintiff and others were not paid for all hours worked.

13. Plaintiff believes, and thereby, alleges that the failure of Defendants to pay overtime Plaintiff for

overtime pay was intentional.

14. An employer that violates the FLSA is liable for "unpaid overtime compensation . . . and in an

additional equal amount as liquidated damages." Moreover, "any person who repeatedly or willfully

violates [the FLSA], relating to wages shall be subject to a civil penalty not to exceed $1,100 for each



PLAINTIFF’S COMPLAINT
Page 3
   Case 2:20-cv-00388-JRG Document 1 Filed 12/16/20 Page 4 of 5 PageID #: 4




such violation." § 216(e)(2).

15. Defendants have repeatedly violated the Fair Labor Standards Act.

16. Ms. Julie Villani, the Human Resource Director, with the Defendants, called Plaintiff on June 26,

2020, and requested that Plaintiff go back and come up with an amount of hours that Plaintiff has

worked off the clock, so that Ms. Borger could be paid for those hours.

17. Plaintiff has complied with said request; however, now Defendants refuses to comply with said

promises.

18. Defendants have breached the oral contract by failing to Plaintiff as agreed on by Ms. Julie Villani.

                                        REQUESTED RELIEF

19. Plaintiff has suffered and continues to suffer damages as a result of the Defendants failure and

refusal to pay proper compensation, as shown above, because of the Defendants continued violations of

the FLSA. Plaintiff is entitled to judgment granting her damages in the amount of the difference

between the partial wages actually received by the Plaintiff and the full wages she is entitled to recover

under the law, including all uncompensated overtime wages for hours worked for any activity that is

integral and indispensable to the principal activities, and attorney fees.

20. Plaintiff, in addition for her claim for actual damages, seek injunctive relief from the Court

to prevent future violations of the FLSA, as alleged herein.

                                                  PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment be granted:

       1. Ordering the Defendants to pay the Plaintiff compensation due as a result of Defendants

violation of the FLSA;



PLAINTIFF’S COMPLAINT
Page 4
   Case 2:20-cv-00388-JRG Document 1 Filed 12/16/20 Page 5 of 5 PageID #: 5




        2. Ordering Defendants to pay the Plaintiff liquidated damages;

        3. Ordering Defendants to pay the Plaintiffs a civil penalty not to exceed $1,100.00 for each

violation of the FLSA.

        4. Ordering Defendants pay Plaintiff pursuant to promises made by Ms. Villani to pay for wages

that were worked off the clock.

        5. Granting injunctive relief by ordering Defendants to comply with the requirements of the

FSLA.

        6. Ordering Defendants to pay Plaintiffs costs of court in this action;

        7. Ordering Defendants to pay Plaintiff’s reasonable attorney fees and litigation expenses/costs,

including expert fees and expenses; and

        8. Providing such other and further relief as is just and necessary.

                                                      Respectfully submitted,


                                                      _/S/________________
                                                      Bob Whitehurst
                                                      State Bar No. 21358100
                                                      Bob Whitehurst
                                                      5380 Old Bullard Road
                                                      Suite 600, #363
                                                      Tyler, Texas 75703
                                                      (903)593-5588
                                                      Attorney for Plaintiffs




PLAINTIFF’S COMPLAINT
Page 5
